
	
		II
		112th CONGRESS
		2d Session
		S. 3404
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2012
			Mr. Coats (for himself
			 and Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish within the Department of Energy an Office of
		  Federal Energy Production, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Department of Energy
			 Reorganization Act of 2012.
		2.FindingsCongress finds that—
			(1)Americans are
			 paying an ever-increasing amount to meet basic energy needs;
			(2)a consolidation
			 of energy-production functions within a single agency would contribute to
			 greater strategic energy policy coherence;
			(3)the mission of
			 the Department of Energy is an obligation to ensure the energy security and
			 prosperity of the United States;
			(4)the Department of
			 Energy is the primary Federal source for energy data and forecasting at the
			 Energy Information Administration;
			(5)the Energy
			 Information Administration can best account for national energy needs both now
			 and in the future;
			(6)fossil-fuel
			 production on Federal land decreased by 14 percent in 2011 and is anticipated
			 to continue declining into the foreseeable future under the stewardship of the
			 Secretary of the Interior;
			(7)the Secretary of
			 the Interior continues to restrict access to domestic energy;
			(8)the Department of
			 the Interior is oriented more toward conservation and managing Federal land
			 than providing for the future energy needs of the United States; and
			(9)the Secretary of
			 the Interior continues to pursue land management and resource development
			 decisions that hamper economic growth and fail to meet the energy needs of the
			 United States.
			3.DefinitionsIn this Act:
			(a)DepartmentThe
			 term Department means the Department of Energy.
			(b)SecretaryThe
			 term Secretary means the Secretary of Energy.
			4.Office of
			 Federal Energy Production
			(a)EstablishmentThere
			 shall be within the Department an Office of Federal Energy Production.
			(b)DirectorThe
			 Office of Federal Energy Production shall be headed by a Director, who shall be
			 appointed by the Secretary.
			(c)Transfer of
			 functionsThere are transferred to, and vested in, the Director
			 of the Office of Federal Energy Production all of the functions provided by law
			 (as of the date of enactment of this Act) to—
				(1)the Director of
			 the Bureau of Ocean Energy Management;
				(2)the Director of
			 the Bureau of Safety and Environmental Enforcement; and
				(3)the Director of
			 the Bureau of Land Management of the Department of the Interior with respect to
			 oil and gas development and renewable energy production.
				5.Bureau of Safety
			 and Environmental Enforcement
			(a)EstablishmentThere
			 shall be within the Department a Bureau of Safety and Environmental
			 Enforcement.
			(b)DirectorThe
			 Bureau of Safety and Environmental Enforcement shall be headed by a Director,
			 who shall be appointed by the Secretary.
			(c)Transfer of
			 functionsThere are transferred to, and vested in, the Director
			 of the Bureau of Safety and Environmental Enforcement all of the functions
			 provided by law (including regulations), as of the date of enactment of this
			 Act, to the Director of the Bureau of Safety and Environmental Enforcement of
			 the Department of the Interior.
			6.Bureau of Ocean
			 Energy Management
			(a)EstablishmentThere
			 shall be within the Department a Bureau of Ocean Energy Management.
			(b)DirectorThe
			 Bureau of Ocean Energy Management shall be headed by a Director, who shall be
			 appointed by the Secretary.
			(c)Transfer of
			 functionsExcept as otherwise provided in this title, there are
			 transferred to, and vested in, the Director of the Bureau of Ocean Energy
			 Management all of the functions provided by law (as of the date of enactment of
			 this Act) to the Director of the Bureau of Ocean Energy Management of the
			 Department of the Interior.
			7.Certification of
			 5-year leasing planSection 18
			 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding
			 at the end the following:
			
				(i)Certification
				by Secretary of Energy
					(1)In
				generalThe Secretary of
				Energy shall certify that the program prepared under subsection (a) will best
				meet national energy needs for the 5-year period following the approval or
				reapproval of the program.
					(2)Modification or
				rejection
						(A)In
				generalThe Secretary of
				Energy may modify or reject any program prepared under subsection (a).
						(B)Oil from
				foreign sources other than Canada or MexicoIf the Secretary of Energy, in consultation
				with the Energy Information Administration, determines that the United States
				will require more than 1,000,000 barrels of oil per day for the next fiscal
				year from foreign sources other than Canada and Mexico, the Secretary shall
				amend the program prepared under subsection (a) to include additional lease
				sales in additional areas.
						(j)Public comment
				by private entities
					(1)In
				generalThe procedures
				described in subsection (f)(2) shall include a 30-day period for public notice
				and participation, once annually, for private entities to provide the Secretary
				with a notice of interest to lease and produce oil in any area not prohibited
				by a moratorium.
					(2)ModificationIf the Secretary receives a notice of
				interest under paragraph (1), the Secretary shall modify the plan prepared
				under subsection (a) for the next year to include a lease sale in each area
				specified in the notice of
				interest.
					.
		8.Shale leases and
			 permits; publicly available dataSection 21 of the Mineral Leasing Act (30
			 U.S.C. 241) is amended by adding at the end the following:
			
				(e)Financing for
				ResearchIn addition to any funds made available to the Secretary
				of the Interior to carry out this subsection for each fiscal year, of the funds
				made available to the Secretary of Energy for each fiscal year, there is
				authorized to be appropriated such sums as are necessary to carry out this
				subsection for each fiscal year.
				(f)Publicly
				available dataThe Secretary of Energy shall post on the main
				page of the public Internet website of the Department of Energy the revenue and
				production data resulting from the leases under subsection
				(a).
				.
		9.Exemption of the
			 Department of Energy from the Equal Access to Justice ActSections 504 of title 5 and 2412 of title
			 28, United States Code, shall not apply to the Department of Energy.
		10.Transfer and
			 allocations of appropriations and personnel
			(a)In
			 generalExcept as otherwise
			 provided in this Act, the personnel employed in connection with, and the
			 assets, liabilities, contracts, property, records, and unexpended balance of
			 appropriations, authorizations, allocations, and other funds employed, held,
			 used, arising from, available to, or to be made available in connection with
			 the functions transferred by this Act, subject to section 1531 of title 31,
			 United States Code, are transferred to the Secretary for appropriate
			 allocation.
			(b)Use of
			 unexpended fundsUnexpended
			 funds transferred under subsection (a) shall only be used for the purposes for
			 which the funds were originally authorized and appropriated.
			(c)Specific
			 positionsPositions expressly specified by statute or
			 reorganization plan to carry out functions transferred by this Act, personnel
			 occupying those positions and personnel authorized to receive compensation in
			 those positions at the rate prescribed for offices and positions at level I,
			 II, III, IV, or V of the Executive Schedule under subchapter II of chapter 53
			 of title 5, United States Code, on the effective date of this Act, shall be
			 subject to section 3103 of that title.
			11.Effect on
			 personnel
			(a)In
			 generalExcept as otherwise
			 provided in this Act or by the Secretary, the transfer under this Act of
			 full-time personnel (except special Government employees) and part-time
			 personnel holding permanent positions under this Act shall not cause any such
			 employee to be separated or reduced in grade or compensation for 1 year after
			 the date of enactment of this Act.
			(b)CompensationAny
			 person who, on the effective date of this Act, holds a position compensated in
			 accordance with the Executive Schedule prescribed in chapter 53 of title 5,
			 United States Code, and who, without a break in service, is appointed in the
			 Department to a position having duties comparable to the duties performed
			 immediately preceding the appointment shall continue to be compensated in the
			 new position at not less than the rate provided for the previous position, for
			 the duration of service in the new position.
			(c)Reemployment
			 rights
				(1)In
			 generalAn employee transferred to the Department who holds
			 reemployment rights acquired under any provision of law (including regulations)
			 may exercise those rights only during the latter of—
					(A)the 120-day
			 period beginning on the effective date of this Act; or
					(B)the 2-year period
			 beginning on the date on which the employee acquired the reemployment
			 rights.
					(2)RequirementReemployment
			 rights may only be exercised at the request of the employee.
				12.Agency
			 terminations
			(a)In
			 generalExcept as otherwise
			 provided in this Act, whenever all of the functions vested by law in any
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, have been terminated or transferred from that agency,
			 commission, or other body, or component by this Act, the agency, commission, or
			 other body, or component, shall terminate.
			(b)Termination of
			 positions and officesIf an
			 agency, commission, or other body, or any component of an agency, commission,
			 or other body, terminates under subsection (a), each position and office within
			 the agency, commission, or other body, or component, that was expressly
			 authorized by law, or the incumbent of which was authorized to receive
			 compensation at the rates prescribed for an office or position at level II,
			 III, IV, or V of the Executive Schedule under subchapter II of chapter 53 of
			 title 5, United States Code, shall terminate.
			13.Incidental
			 transfersThe Director of the
			 Office of Management and Budget, in consultation with the Secretary, shall make
			 such determinations as may be necessary with regard to the transfer of
			 functions that relate to or are used by an agency, commission or other body, or
			 component of an agency, commission, or other body, affected by this Act, to
			 make such additional incidental dispositions of personnel, assets, liabilities,
			 contracts, property, records, and unexpended balances of appropriations,
			 authorizations, allocations, and other funds held, used, arising from,
			 available to, or to be made available in connection with the functions
			 transferred by this Act, as the Director considers necessary to accomplish the
			 purposes of this Act.
		14.Savings
			 provisions
			(a)Orders To
			 remain in effect
				(1)In
			 generalAll orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges described in paragraph (2) shall continue in effect according to
			 their respective terms until modified, terminated, superseded, set aside, or
			 revoked in accordance with law by the President, the Secretary, or other
			 authorized officials, a court of competent jurisdiction, or by operation of
			 law.
				(2)SpecificationParagraph (1) applies to all orders,
			 determinations, rules, regulations, permits, contracts, certificates, licenses,
			 and privileges that—
					(A)have been issued,
			 made, granted, or allowed to become effective by the President, any Federal
			 department or agency, official of a Federal department or agency, or by a court
			 of competent jurisdiction, in the performance of functions that are transferred
			 under this Act to the Department after the date of enactment of this Act;
			 and
					(B)are in effect on
			 the date on which this Act takes effect.
					(b)Pending
			 proceedings
				(1)In
			 generalThis Act shall not affect any proceeding or any
			 application for any license, permit, certificate, or financial assistance
			 pending before any department, agency, commission, or component of a
			 department, agency, or commission, functions of which are transferred by this
			 Act on the effective date of this Act.
				(2)Continuation
					(A)In
			 generalTo the extent that the proceedings and applications
			 described in paragraph (1) relate to functions transferred by this Act—
						(i)the
			 proceedings and applications shall be continued; and
						(ii)orders shall be
			 issued, appeals shall be taken, and payments shall be made under the orders, as
			 if this Act had not been enacted.
						(B)EffectOrders
			 issued in any proceeding continued under this paragraph shall continue in
			 effect until modified, terminated, superseded, or revoked by—
						(i)a
			 duly authorized official;
						(ii)a
			 court of competent jurisdiction; or
						(iii)operation of
			 law.
						(C)Discontinuance
			 or modificationNothing in this subsection prohibits the
			 discontinuance or modification of any proceeding described in paragraph (1)
			 under the same terms and conditions and to the same extent that the proceeding
			 could have been discontinued or modified if this Act had not been
			 enacted.
					(3)RegulationsThe
			 Secretary may promulgate regulations providing for the orderly transfer of
			 proceedings described in paragraph (1) to the Department.
				(c)Pending
			 suits
				(1)In
			 generalExcept as provided in paragraph (3)—
					(A)this Act shall
			 not affect suits commenced prior to the effective date of this Act; and
					(B)in all suits
			 described in subparagraph (A), proceedings shall be had, appeals taken, and
			 judgments rendered in the same manner and effect as if this Act had not been
			 enacted.
					(2)Suits by and
			 against officers in official capacity and departments and agencies
					(A)OfficesNo
			 suit, action, or other proceeding commenced by or against any officer in the
			 official capacity of the officer as an officer of any department or agency,
			 functions of which are transferred by this Act, shall abate by reason of the
			 enactment of this Act.
					(B)Departments and
			 agenciesNo cause of action by or against any department or
			 agency, functions of which are transferred by this Act, or by or against any
			 officer of a department or agency in the official capacity of the officer,
			 shall abate by reason of the enactment of this Act.
					(3)TransferIf,
			 before the effective date of this Act, any department or agency, or officer of
			 a department or agency in the official capacity of the officer, is a party to a
			 suit, and under this Act any function of the department, agency, or officer is
			 transferred to the Secretary or any other official, then the suit shall be
			 continued with the Secretary or other official, as applicable,
			 substituted.
				15.ReferenceWith respect to any functions transferred by
			 this Act and exercised after the effective date of this Act, reference in any
			 other Federal law to any department, commission, or agency or any officer or
			 office the functions of which are so transferred shall be deemed to refer to
			 the Secretary or other official or component of the Department in which this
			 Act vests those functions.
		16.Presidential
			 authorityNothing in this Act
			 limits, curtails, abolishes, or terminates—
			(1)any function of, or authority available to,
			 the President that the President had immediately before the effective date of
			 this Act; or
			(2)the authority of the President to delegate,
			 redelegate, or terminate any delegation of functions.
			17.TransitionWith the consent of the appropriate
			 department or agency head, the Secretary may use the services of the officers,
			 employees, and other personnel of the departments and agencies from which
			 functions have been transferred to the Secretary for such period of time as may
			 reasonably be needed to facilitate the orderly transfer of functions under this
			 Act.
		
